 Case 3:18-cv-00247-REP Document 81 Filed 01/18/19 Page 1 of 2 PageID# 1127



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
____________________________________
                                     ]
TREVOR FITZGIBBON,                   ]
                                     ]
                  Plaintiff,         ]
                                    ]
vs.                                 ]     Civil Action No. 3:18-cv-247-REP
                                    ]
JESSELYN A. RADACK,                 ]
                                    ]
                  Defendant.        ]
____________________________________]

                                      STATUS REPORT

TO THE HONORABLE ROBERT E. PAYNE, U.S. DISTRICT JUDGE:

       COMES NOW Jesselyn A. Radack, defendant herein, and debtor and debtor in

possession (“Debtor”), by and through her undersigned attorneys, and provides this Status Report

to the Court:

       1. The Debtor’s Chapter 11 case remains open and pending.

       2. As noted previously, the Debtor has commenced the examination of claims against her

to be addressed in a Chapter 11 Plan of Reorganization, which the Debtor has begun drafting

through counsel, along with the statutory disclosure statement, under 11 U.S.C. §1125.

       3. The Debtor anticipates filing her Chapter 11 Plan of Reorganization in the next 20

days, barring a continuation of the Federal partial shutdown and any adverse impact on the

judicial branch.




                                               1
 Case 3:18-cv-00247-REP Document 81 Filed 01/18/19 Page 2 of 2 PageID# 1128



 Dated: January 18, 2019                       Respectfully submitted,


                                                /S/ Jeffrey M. Sherman
                                              Jeffrey M. Sherman, VSB 22424
                                              LAW OFFICES OF JEFFREY M. SHERMAN
                                              1600 N. Oak Street, Suite 1826
                                              Arlington, VA 22209
                                              (703) 855-7394
                                              jeffreymsherman@gmail.com
                                              Attorneys for the Debtor



                                CERTIFICATE OF SERVICE

   I hereby certify that on January 18, 2019, I served a copy of the foregoing by first class mail,
postage prepaid, or, where available (if so indicated), by electronic means, to:

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, VA 22903
stevenbiss@earthlink.net

D. Margeaux Thomas
The Thomas Law Office PLC
11130 Fairfax Blvd., Suite 200-G
Fairfax, VA 22030
mthomas@thomaslawplc.com

                                               /S/ Jeffrey M. Sherman
                                              Jeffrey M. Sherman




                                                 2
